Exhibit 10.16
TERMINATION BENEFITS AGREEMENT
This Termination Benefits Agreement (“Agreement”) is made as of December 5, 2007
between Gannett Co., Inc., a Delaware corporation (“Gannett”), and Chris
Saridakis (“Saridakis”).
Gannett desires to appoint Saridakis as its Senior Vice President and Chief
Digital Officer and, to secure his acceptance of this position, desires to
memorialize the compensation and benefits he would receive in the event his
employment terminates under certain circumstances.
Gannett and Saridakis hereby agree as follows:
1. Termination of Employment by Saridakis. Saridakis shall have the right to
terminate his employment with Gannett for “good reason” upon 30 days’ written
notice to Gannett given within 90 days following the occurrence of any of the
following events, each of which shall constitute a “good reason” for such
termination:
(a) Saridakis is not elected or retained as Senior Vice President and Chief
Digital Officer (or a substantially similar title or such other senior executive
position as Saridakis may agree to serve in);
(b) Gannett acts to materially reduce Saridakis’s duties and responsibilities
and Gannett does not remedy such situation within 30 days after receipt of
written notice from Saridakis;
(c) Saridakis is required to report to anyone other than Gannett’s President or
Chief Executive Officer; or
(d) Gannett materially breaches this Agreement and Gannett does not remedy such
breach within 30 days after receipt of written notice from Saridakis.
2. Termination of Employment by Gannett. Gannett shall have the right to
terminate Saridakis’s employment for “good cause” upon written notice to
Saridakis following the occurrence of any of the following events, each of which
shall constitute a “good cause” for such termination:
(a) intentional misappropriation of Gannett funds or property by Saridakis;
(b) unreasonable and persistent neglect or refusal by Saridakis to perform the
duties of his position which he does not remedy within 30 days after receipt of
written notice from Gannett;
(c) material breach by Saridakis of any provision of the Non-Competition,
Non-Solicitation and Confidentiality Agreement between Gannett and Saridakis
which he does not remedy within 30 days after receipt of written notice from
Gannett; or
(d) conviction of Saridakis of a felony.
Gannett may also terminate Saridakis’s employment for convenience (i.e., for any
reason other than good cause), subject to the applicable provisions of this
Agreement that are intended to survive termination of employment.

 

 



--------------------------------------------------------------------------------



 



3. Consequence of Termination of Employment. If Saridakis terminates his
employment with Gannett for any reason other than good reason or Gannett
terminates his employment for good cause, Saridakis shall have no further rights
and Gannett shall have no further obligations under this Agreement. If Saridakis
terminates his employment for good reason or Gannett terminates Saridakis’s
employment for convenience, then conditioned upon and subject to Saridakis
executing a valid release agreement in such form as Gannett may reasonably
require with respect to claims which Saridakis or his estate or beneficiaries
may have arising out of Saridakis’s employment (the “Release”), the following
shall apply:
(a) Saridakis shall be paid all earned but unpaid compensation, accrued vacation
and accrued but unreimbursed expenses required to be reimbursed through the date
his employment terminates (the “Termination Date”);
(b) Gannett shall pay to Saridakis in a lump sum in cash within 30 days after
the Termination Date if the Release has become effective and non-revocable or,
if not made then, within 7 days after the Release has become effective and
non-revocable, a cash severance payment equal to 2 times the sum of (i) his base
salary in effect on the Termination Date and (ii) the greater of (A) his most
recent annual bonus as of the Termination Date or (B) the average of his three
most recent annual bonuses as of the Termination Date;
(c) All stock options, restricted stock units and any time-based equity awards
granted to Saridakis shall vest in full on the Termination Date and shall be
exercisable for the lesser of the remaining term thereof or three years. To the
extent that any restricted stock units or any time-based equity awards are
subject to the requirements of Section 409A and accelerating payment of such
awards would violate Section 409A, the payment of such awards shall not be
accelerated as a result of such vesting. Instead, such awards shall be paid at
the time specified under the terms of the award agreement; and
(d) Within 30 days after the Termination Date if the Release has become
effective and non-revocable or, if not made then, within 7 days after the
Release has become effective and non-revocable, Saridakis shall receive a payout
of any awards earned for all annual performance periods completed as of the
Termination Date under the digital long term incentive plan in which Saridakis
is a participant.
Notwithstanding the foregoing, sections (b)-(d) set forth above shall not apply
if the Release does not become effective and non-revocable within 65 days after
Saridakis’ Termination Date, and Saridakis shall have no rights under such
sections if the Release does not become effective and non-revocable by the 65th
day after Saridakis’ Termination Date. Saridakis shall not be required to
mitigate damages or the amount of any payment provided for under this Agreement
by seeking other employment or otherwise, nor will any payments hereunder be
subject to offset in respect of any claims which Gannett may have against
Saridakis, nor shall the amount of any payment or benefit provided for in this
Section 3 be reduced by any compensation earned as a result of Saridakis’s
employment with another employer. If Saridakis is entitled to receive a change
in control payment under any Gannett transitional compensation or change in
control plan then in effect, the amount determined under Section 3(b) shall be
offset by the amount paid to Saridakis under such transitional compensation or
change in control plan.

 

-2-



--------------------------------------------------------------------------------



 



4. Legal Expenses and Interest. If, with respect to any alleged failure by
Gannett to comply with any of the terms of this Agreement, Saridakis institutes
or responds to legal action to assert or defend the validity of, enforce his
rights under, or recover damages for breach of this Agreement and thereafter
Gannett is found in a judgment no longer subject to review or appeal to have
breached this Agreement in any material respect, then Gannett shall indemnify
Saridakis for his reasonable attorneys’ fees and costs in connection with such
legal action. Gannett shall pay Saridakis such indemnified expenses by the end
the calendar year in which such judgment is reached or, if later, by the 15th
day of the third month after the date on which such judgment is reached.
5. Transferability. The rights, benefits and obligations of Gannett under this
Agreement shall be transferable, and all covenants and agreements hereunder
shall inure to the benefit of and be enforceable by or against, its successors
and assigns. Whenever the term “Gannett” is used in this Agreement, such term
shall mean and include Gannett Co., Inc. and its successors and assigns. The
rights and benefits of Saridakis under this Agreement shall not be transferable
other than rights to property or compensation that may pass on his death to his
estate or beneficiaries through his will or the laws of descent and
distribution.
6. Severability. If any provision of this Agreement or the application thereof
is held invalid or unenforceable, the invalidity or unenforceability thereof
shall not affect any other provisions of this Agreement which can be given
effect without the invalid or unenforceable provision, and to this end the
provisions of this Agreement are to be severable.
7. Amendment; Waiver. This Agreement contains the entire agreement of the
parties with respect to the matters contained herein. No amendment or
modification of this Agreement shall be valid unless evidenced by a written
instrument executed by the parties hereto. No waiver by either party of any
breach by the other party of any provision or conditions of this Agreement shall
be deemed a waiver of any similar or dissimilar provision or condition at the
same or any prior or subsequent time.
8. Tax Withholding. Gannett may withhold from any payments due to Saridakis
hereunder, such amounts as its independent public accountants may determine are
required to be withheld under applicable federal, state and local tax laws.

 

-3-



--------------------------------------------------------------------------------



 



9. Section 409A. The parties intend this Agreement to be governed by and subject
to the requirements of Section 409A of the Code, as amended, and the Treasury
Department regulations and other authoritative guidance issued thereunder, and
shall be interpreted and administered in accordance with the intent that
Saridakis not be subject to tax under Section 409A of the Code (to the extent
such rules are applicable to payments or benefits under this Agreement). If any
provision of the Agreement would otherwise conflict with or frustrate this
intent, that provision will be interpreted and deemed amended so as to avoid the
conflict. Notwithstanding anything to the contrary contained herein, in the
event that Gannett determines that payments or benefits under this Agreement
would otherwise be subject to tax under Section 409A of the Code because
Saridakis is a “specified employee” within the meaning of Section 409A of the
Code, such payments or benefits shall not commence until six months after the
Termination Date (or, if earlier, the date Saridakis dies).
10. Reimbursement of Compensation in Restatement Situations. Gannett will, to
the extent permitted or required by governing law, require reimbursement of any
bonus paid to Saridakis after the date hereof where (a) the payment was
predicated upon the achievement of certain financial results that were
subsequently the subject of a restatement of financial statements, (b) the Board
of Directors determines that Saridakis engaged in misconduct that caused or
partially caused the need for the restatement, and (c) a lower payment would
have been made to Saridakis based upon the restated financial results. In each
such instance, Gannett will seek to recover Saridakis’s entire annual bonus for
the relevant period, plus a reasonable rate of interest. Gannett and Saridakis
acknowledge that additional reimbursements may be required under these or
similar circumstances pursuant to Section 304 of the Sarbanes-Oxley Act of 2002,
as amended.
11. Governing Law. This Agreement shall be governed by and construed under and
in accordance with the laws of the State of Delaware without regard to
principles of conflicts of laws.
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

            GANNETT CO., INC.
      By:   /s/ Craig A. Dubow         Craig A. Dubow        Chairman, President
& CEO            /s/ Chris Saridakis       Chris Saridakis   

 

-4-